DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Claim 1 has been amended to define the fungal mycelium biomass being grown as “consisting essentially of fungal mycelium”. Moreover, claims 2, 8-9, and 14 have been cancelled. No new matter has been added.

Election/Restrictions
Claims 18-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. With the cancellation of claims 2, 8-9, and 14, claims 1, 3-7, 10-13, and 15-17 have been considered on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
RE: Sequence listing
The file size unit in the Incorporation by Reference paragraph has been changed to bytes instead of kilobytes. The deficiency has been resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 2 and 14 under 35 U.S.C. 112(b) for being indefinite
	Claims 2 and 14 have been cancelled, thereby rendering the rejections moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-10 and 12-17 under 35 U.S.C. 103 for being unpatentable over Greetham et al. in view of McNamara et al.
Applicant traverses the rejections because there is allegedly no motivation to combine the teachings of Greetham et al. and McNamara et al.. Referring to paragraphs [0118] and [0172], it is pointed out that McNamara et al. describes growing and harvesting mushrooms. Since McNamara et al. pertains to method of producing mushroom whereas Greetham et al. is directed to producing mycelium without mushrooms, Applicant argues that these two references are incompatible. In addition, Applicant asserts that Greetham et al.’s method requires a carbon dioxide gradient which would supposedly be disturbed if air is flowed through the system.
All arguments have been fully considered but are found unpersuasive. First, the system of McNamara et al. is not limited to growing and harvesting mushrooms. McNamara et al. states that the disclosed system can be used not only to produce fungi but also plants like root crops and sea animals like fish (par. [0209]). Moreover, the cited paragraphs merely describe embodiments wherein mushrooms are given as an example of fungus being grown. Given the broad applicability of the system, a person with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that McNamara et al. is not incompatible with Greetham et al..
Second, Greetham et al.’s tool is designed to regulate the area in which the fungus is in contact with the environmental conditions, and when covered with a lid having an outlet, the carbon dioxide gradient within the tool’s cavity allows the user to direct the orientation of fungal growth and dictate the morphology of the mycelium (par. [0010], [0087]-[0088]). It is not the carbon dioxide gradient per se formed within the tool and lid that produces the fungal mycelium in the disclosed method. Rather, it is the environmental conditions of high carbon dioxide content (5-7%) and elevated temperature (85-95[Symbol font/0xB0]F) that prevent full differentiation of a fungus into a mushroom (par. [0012]). Since McNamara et al.’s climate control system is configured to control environmental conditions like carbon dioxide and temperature, a person with ordinary skill in the art would have set the carbon dioxide level in the modular container to 5-7% and the temperature to 85-95[Symbol font/0xB0]F and predict that the fungus being grown would not differentiate into a mushroom and would yield a product consisting entirely of fungal mycelium. Furthermore, Greetham et al. teaches an embodiment of air flowing upwardly through a container containing the mycological biopolymer (par. [0095]; Figure 9), suggesting that an airflow does not disrupt the mycological biopolymer’s growth. Thus contrary to Applicant’s assertion, modifying the disclosed method by growing fungus in the presence of airflow would not render the disclosed method inoperable and is not against the purpose of Greetham et al..
The rejections of record are therefore considered obvious over the teachings of Greetham et al. and McNamara et al.. But to address the claim amendments, the rejections have been withdrawn and new grounds of rejection are set forth below.

RE: Rejection of claims 1-17 under 35 U.S.C. 103 for being unpatentable over Greetham et al. in view of McNamara et al., Rahardjo et al., and Kazuhiro et al.
Traversal of rejections is based on Rahardjo et al. and Kazuhiro et al. failing to resolve the incompatibility between Greetham et al. and McNamara et al..
Applicant’s traversal has been fully considered but is found unpersuasive for the same reasons explained above. 
New grounds of rejection are provided below to address all claim amendments.

New grounds of rejection
Claims 1, 3-7, 10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greetham et al. (Pub. No. US 2015/0033620 A1) in view of McNamara et al. (Pub. No. US 2016/0073589 A1).
Greetham et al. discloses a mycological biopolymer product consisting entirely of fungal mycelium (abstract, par. [0007]-[0008]), as well as a process for making said mycological biopolymer using a “tooling paradigm” that takes advantage of the tendency of fungus to grow toward a lower carbon dioxide content environment (par. [0010]). The tooling paradigm includes tool to contain a nutritive substance inoculated with a selected fungus and a lid that seals the edges of the tool and has an opening that creates a void space (par. [0011], [0013]). The combination of the tool and lid provides only one outlet open to controlled environmental conditions (par. [0015]).
To prevent full differentiation of the fungus into a mushroom, the environmental conditions are set to have a high carbon dioxide content of 5-7% and an elevated temperature of 85[Symbol font/0xB0]F-95[Symbol font/0xB0]F (29.4[Symbol font/0xB0]C-35[Symbol font/0xB0]C), which accelerates tissue production. The produced biopolymer product grows into the void space and fills the space with an undifferentiated mycelium chitin polymer, followed by extraction from the substrate and drying (par. [0012]). The tooling paradigm can be arranged to grow either vertically (perpendicular from the substrate) or horizontally (laterally from the substrate)  (par. [0086]-[0088]).
Greetham et al.’s process for making a mycological biopolymer product comprises: (A) preparing a substrate containing an aqueous solution of nutrients inoculated with mushroom tissue; (B) obtaining a packing tool and filling it with the prepared substrate; (C) incubating and growing the mycelium at 85[Symbol font/0xB0]F-95[Symbol font/0xB0]F and 3-7% carbon dioxide; and (D) drying the produced biopolymer product (par. [0034]-[0050]; claims 2-6). In an embodiment, the tool has a rectangular shape and defines a rectangular cavity (par. [0052]; Fig. 4A-4D).
The process of Greetham et al. is comparable to the instant application’s method of growing fungal mycelium for the following reasons:
Regarding claim 1: providing a tool defining a cavity therein with an opening into said cavity and filling it with a nutritive substrate and a fungus is analogous to the step “providing a plurality of containers, each container defining a cavity containing medium and a fungus”. 
Incubating and growing the fungus at controlled environmental conditions (85[Symbol font/0xB0]F-95[Symbol font/0xB0]F and 3-7% carbon dioxide) to grow mycelium within said cavity, thereby producing a mycological biopolymer product consisting entirely of fungal mycelium, is equivalent to the steps “maintaining the closed incubation chamber with controlled environmental conditions sufficient to produce a fungal mycelial biomass consisting essentially of fungal mycelium” and “incubating the medium and fungus in each container”.
Allowing the mycelium to respirate within the tool while colonizing the nutritive substrate and filling the void space without producing a stipe, cap, or spore therein meets “wherein the incubating is for a period of time sufficient for the fungus to digest the medium and produce the fungal mycelial biomass consisting essentially of fungal mycelium in each container”.
Greetham et al.’s process is different from the claimed method in that it does not teach growing fungal mycelium in a plurality of containers, “placing the containers in a closed incubation chamber”, “directing airflow though the incubation chamber”, and “passing the airflow over the medium and fungus in each container”.
Nonetheless, McNamara et al. discloses a system and method for high-yield fungi production in any environment (par. [0008], [0094]) and allows a user to control the internal environment to provide optimal production conditions (par. [0010]). The system comprises at least one modular container and a growing system housed within the modular container (par. [0012]), wherein the modular container can be sealed (par. [0095]) and the growing system can include a substrate preparation system, a pasteurization system, a draining/cooling/packing system, an inoculation system, a plurality of vertical racks configured to hold at least one growing container, a misting system, a climate control system, a ventilation system, and a monitoring system (par. [0012]). According to some embodiments, the growing containers are supported by a growth medium support structure, which may have a plurality of trays or platforms (par. [0198]).
The climate control system is configured to measure and control environmental conditions inside the modular container including humidity, carbon dioxide, and temperature (par. [0097], [0107]). On the other hand, the ventilation system is configured to provide airflow in the at least one growing container (par. [0012]). In some embodiments, the ventilation system creates a dual airflow system comprising vertical air flow from air vents on the container’s ceiling and horizontal air flow from main fans and intermittent fans (par. [0098], [0208]).
The method of McNamara et al. involves inoculating fungal spores or liquid culture into substrate-containing grow containers (par. [0191]), growing the grow containers in the at least one modular container altered to provide an optimized environment for fungi, monitoring and controlling the growth of fungi using the climate control system which can be coupled to the ventilation system, and harvesting fungi (par. [0193]-[0194]).
Since McNamara et al.’s system allows high-yield production of fungi in any environment, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greetham et al.’s process by utilizing the disclosed system and grow the fungus in multiple grow containers housed within a modular container. It can be expected that such modification would enable one in the art to conveniently control environmental conditions such as humidity, carbon dioxide, and temperature, and air flow while growing the fungus. By setting the carbon dioxide content at 3-7% and temperature at 85[Symbol font/0xB0]F-95[Symbol font/0xB0]F (29.4[Symbol font/0xB0]C-35[Symbol font/0xB0]C), for example, there is reasonable expectation that production of a mycological biopolymer consisting essentially of fungal mycelium at high yield would be facilitated by McNamara et al.’s system. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	Claim 1 is therefore obvious over Greetham et al. in view of McNamara et al..
Regarding claims 3-4: the modified method’s system providing dual airflow, which comprises vertical air flow and horizontal air flow in the modular container, satisfies “wherein the airflow is directed into the closed incubation chamber laterally of said containers” and “wherein the airflow is directed horizontally of said containers”.
Regarding claim 5: the growth medium support structures provide vertical racks, shelves, or platforms for supporting the grow containers, thus fulfilling “wherein the containers are stacked within the incubation chamber in a plurality of vertically spaced apart rows”.
Regarding claim 6: growing the fungus at controlled environmental conditions including humidity, carbon dioxide level, temperature, and air flow corresponds to “wherein the controlled environmental conditions comprise relative humidity, carbon dioxide content, and temperature”.
Regarding claim 7: controlling the temperature inside the modular container to be  85[Symbol font/0xB0]F-95[Symbol font/0xB0]F (29.4[Symbol font/0xB0]C-35[Symbol font/0xB0]C) reads on “wherein the controlled environmental conditions are selected from the group consisting of relative humidity is maintained at 90%- 100%, temperature is maintained at 30°C-37°C” (this limitation is interpreted to mean that the controlled relative humidity and/or temperature in the method of claim 6 is further limited to the recited values).
Regarding claims 10, 12, and 16: McNamara et al.’s teaching that the airflow can be monitored and controlled (par. [0194], [0208]) meets “wherein the airflow is adjusted during the step of incubating”. Although the cited prior art does not particularly teach “passing the airflow across the surface of the medium and fungus in each container” (claim 12) and “further comprising passing the airflow over growing mycelium in each container” (claim 16), it would be within the skill of a person in the art to control airflow such that it passes across the medium’s surface or the growing mycelium.
Regarding claim 13: the fungal mycelium being grown in a tool which can have a rectangular form that resembles a mat is deemed the same as “wherein the fungal mycelial biomass is a biomat of fungal mycelial biomass”.
Regarding claim 15: the teaching that the mycological biopolymer consists entirely of fungal mycelium (par. [0008]) having chitin (par. [0012]), which is a polysaccharide, satisfies the requirement that the fungal mycelial biomass “comprises extracellular polysaccharides”.
Regarding claim 17: Greetham et al.’s lid is used to seal the edges of the tool. However, the lid has a void space that leaves the central portion open to the environment, which is considered essentially the same as having no lid (interpreted to refer to the conventional meaning of a structure that completely seals off the content of a container from the outside environment).

Claims 1, 3-7, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greetham et al. (Pub. No. US 2015/0033620 A1) in view of McNamara et al. (Pub. No. US 2016/0073589 A1), Rahardjo et al. (Biotechnology and Bioengineering 2002, Vol. 78, pages 539-544), and Kazuhiro et al. (“Membrane-Surface Liquid Culture, Fungi” In Encyclopedia of Industrial Biotechnology: Bioprocess, Bioseparation, and Cell Technology; John Wiley & Sons, Inc., 2009; pages 1-7).
The teachings of Greetham et al. and McNamara et al. are set forth above and applied herein. Greetham et al. and McNamara et al. are found to render claims 1, 3-7, 10, 12-13, and 15-17 obvious.
The modified method is similar to the claim below:
Regarding claim 11: the fungal mycelium in the method of claim 1 is further specified to comprise “aerial hyphae”.
Greetham et al. and McNamara et al. do not explicitly teach the limitation of the instant claim.
Rahardjo et al., however, shows that Aspergillus oryzae forms a fungal mat comprising an aerial hyphae, an aerobic wet hyphae layer, anaerobic wet hyphal layer, and penetrative hyphae when cultured via solid-state fermentation (last par. in Introduction and Figure 1, page 540). Similarly, Kazuhiro et al. demonstrates that said fungus forms an aerial hyphae when grown through membrane-surface liquid culture (Figure 1, page 3). A person with ordinary skill in the art would have thus specifically used A. oryzae in the modified method and expect that the produced mycelium would have aerial hyphae. 
Hence, claim 11 is obvious over Greetham et al. in view of McNamara et al., Rahardjo et al., and Kazuhiro et al..

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651